[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] JUDGMENT ENTRY.
This appeal, considered on the accelerated calendar under App.R. 11.1(E) and Loc.R. 12, is not controlling authority except as provided in S.Ct.R.Rep.Op. 2(G)(1).
In this appeal, plaintiff-appellant, Christo Lassiter, raises four assignments of error relating to the trial courts failure to grant his motion for an award of attorney fees and costs in his divorce from defendant-appellee, Sharlene W. Lassiter. However, the record shows that the entry from which Christo has appealed is simply a reiteration of what the domestic relations court had previously held in the divorce decree.
In the decree, the trial court completely decided the issues of attorney fees and costs. Consequently, Christo should have raised those issues in the appeal from the divorce decree, but he did not. SeeLassiter v. Lassiter, 1st Dist. No. C-010309, 2002-Ohio-____. Those issues are now res judicata, and Christo has waived any error related to them. He cannot now collaterally attack the issues decided in the decree. See Grava v Parkman Twp., 73 Ohio St. 3d 379, 381-382,1995-Ohio-331, 653 N.E.2d 226; Bank One Dayton, N.A. v. Ellington
(1995), 105 Ohio App. 3d 13, 16, 663 N.E.2d 660; Nickell v. Gonzalez
(1986), 34 Ohio App. 3d 364, 367, 519 N.E.2d 414; Cheliotis v. Gould
(Dec. 20, 1995), 2nd Dist. No. 15281. Accordingly, we overrule his assignments of error and affirm the trial court's judgment.
Further, a certified copy of this Judgment Entry shall constitute the mandate, which shall be sent to the trial court under App.R. 27. Costs shall be taxed under App.R. 24.
Doan, P.J., Gorman and Winkler, JJ.